

Exhibit 10.2
image011.jpg [image011.jpg]


Uber Technologies, Inc.
1455 Market Street, 4th Floor
San Francisco, CA 94103


LETTER AGREEMENT REGARDING
TEMPORARY BASE SALARY CHANGE DUE TO COVID-19


Dear Dara,
As a result of challenges related to COVID-19 (Novel Coronavirus) facing Uber
Technologies, Inc. (the “Company”), the Company and you have agreed that,
effective as of the next payroll date of the Company and for a period through
December 31, 2020, the Company will reduce your base salary by one hundred
percent (100%), less the portion of your salary needed to fund your
participation in the Company’s health and welfare benefit programs at your
current level of benefits. Your base salary will resume at the current rate
(i.e., the rate in effect before the reduction) as of January 1, 2021.
You hereby acknowledge and agree that, notwithstanding anything to the contrary
in any agreement by and between you and the Company or any of its affiliates,
including, but not limited to, any employment agreement or equity award, or any
program, plan, or arrangement of the Company or any of its affiliates, the
reduction in your base salary, as contemplated by this letter agreement, will
not constitute "Good Reason" or a breach of any obligation of the Company or any
of its affiliates under such agreement. In the event of your termination of
employment by the Company without Cause or your termination for Good Reason
under the terms of your Employment Agreement dated as of April 9, 2019 and the
terms of the Company's Executive Severance Plan, severance pay shall be
calculated without regard to the reduction in base salary contemplated by this
letter agreement.
Except as otherwise provided herein, nothing in this letter agreement
constitutes a waiver of any other compensation or benefits to which you may be
entitled or a waiver of any of your rights under any agreement between you and
the Company or any of its affiliates or any program, plan, or arrangement of the
Company or any of its affiliates.
To indicate your acceptance of the terms and conditions of this letter
agreement, please sign and date this letter agreement in the space provided
below and return it to me.
1




--------------------------------------------------------------------------------



ACCEPTED AND AGREED:

Uber Technologies, Inc./s/ Dara KhosrowshahiBy:
/s/ Nikki Krishnamurthy
Dara Khosrowshahi
Name: Nikki Krishnamurthy


Title: Chief People Officer


May 2, 2020May 2, 2020DateDate

2

